 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                    Case No. 1:19-cv-00975-NONE-JDP
12                       Petitioner,                    ORDER DIRECTING RESPONDENT TO
                                                        RESPOND TO PETITIONER’S REQUEST
13           v.                                         FOR COPIES OF LODGED DOCUMENTS
14    KERN COUNTY DISTRICT                              ECF No. 23
      ATTORNEY,
15
                         Respondent.
16

17

18

19          Petitioner Kyle Petersen, a state prisoner without counsel, petitioned for a writ of habeas
20   corpus under 28 U.S.C. § 2254. ECF No. 1. On March 20, 2020, respondent moved to dismiss
21   the petition and lodged documents in support of his motion electronically with this court. ECF
22   No. 18, 20. Respondent, in his certificate of service, stated that he had served a “notice of
23   lodging” on petitioner. See ECF No. 20 at 3. On March 27, 2020, petitioner notified the court
24   that he had received a copy of respondent’s motion to dismiss but has not received the documents
25   lodged by respondent in support of the motion to dismiss. ECF No. 23 at 2. Petitioner requested
26   copies of these documents. Id. Under Local Rule 135(d), “copies of all documents submitted to
27   the Court shall be served upon all parties to the action.” Therefore, we order respondent to
28
                                                        1
 1   respond to petitioner’s request. In the event respondent has already served these documents on

 2   petitioner, he is directed to file a certificate of service.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     March 30, 2020
 6                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8   No. 206.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
